BLD-083                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3677
                                       ___________

                                In re: COREY LANE,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 2:16-cv-08948)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 December 21, 2017

            Before: AMBRO, RESTREPO and NYGAARD, Circuit Judges

                             (Opinion filed January 8, 2018)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Corey Lane filed a federal civil rights complaint against the State of New Jersey,

raising claims related to a child welfare proceeding in state court. Currently pending in

the District Court are: (1) Lane’s “demand for judgment” under Fed. R. Civ. P. 54(c), see

ECF 40 (filed in May 2017); (2) a fully briefed motion under Fed. R. Civ. P. 12(b) to


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
dismiss Lane’s amended complaint, see ECF 69-71 (briefing completed in October

2017); and (3) Lane’s motion under Fed. R. Civ. P. 15(a)(2) to further amend his

complaint, see ECF 72 (filed in November 2017), to which New Jersey has not

responded. In December 2017, Lane filed with this Court a petition for a writ of

mandamus, requesting that we compel the District Court to immediately rule on both his

“demand for judgment” and his motion to amend.1

       Lane’s mandamus petition will be denied. As we have previously indicated to

Lane in denying him mandamus relief, see In re Lane, 697 Fed. App’x 120, 121 (3d Cir.

2017), while issuance of the writ may be warranted when adjudicatory delay by the

District Court is so protracted as to amount to a failure to exercise jurisdiction, see

Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996), we are not yet faced with such delay in

the proceedings below. Cf. id. (8 months of inaction on motion insufficient to compel

mandamus relief). We remain confident that the District Court will, in due course, rule on

the pending motions at issue.


1
  The Clerk of the District Court appears to have entered the “demand for judgment” on
the docket as a motion seeking relief under Fed. R. Civ. P. 54(b). But Lane had invoked
only the language of Rule 54(c) to support a request that the District Court grant him
“Habeas Corpus Relief of enforcing my right to unsupervised visitation and unsupervised
physical custody of my 4 minor children.” ECF 40, p. 4. While Lane’s mandamus
petition indicates—contrary to the text of his Rule 54(c) motion—that he sought relief
under Rule 54(b), this discrepancy is immaterial to our disposition. We note for Lane’s
benefit, however, that Rule 54(c) merely “makes clear that a judgment should give the
relief to which a party is entitled, regardless of whether it is legal or equitable or both.”
Fed. R. Civ. P. 54 advisory committee’s note to 1937 adoption. It “was meant to protect a
plaintiff from clumsy pleading, which, through technical oversight, might deprive it of a
deserved recovery.” USX Corp. v. Barnhart, 395 F.3d 161, 165 (3d Cir. 2004).
                                                2